Title: From George Washington to Sarah Fairfax Carlyle, 7 June 1755
From: Washington, George
To: Carlyle, Sarah Fairfax



[Fort Cumberland, Md., 7 June 1755]
To Mrs CarlyleAlexandriaDear Madam

As I have no higher expectation in view gratification than an intimate Corrispondance with my Friends, I hope in that I shall not be disappointed; especially by you and Mrs Fairfax, who was were pleasd (tho seldom) to honour me with your’s last time. favors last Campaign.
I arrivd here in tolerable health tho something fatiegued with the journey; and found that Sir Jno. St Clair whasd Detachd Marched with 500 Men to amend the Roads, that the main body might pass move with the greater ease; who This I suppose will be all in motion by happen on Tuesday next.
Please to make my Compliments agreeable to Mrs Spearing who has my most sincere & hearty wishes for the gratification of every thing her Heart can desire. I am Dear Madam Yr most Obedt & most Hble Servt

Go: Washington
Camp at Wills Creek 7th of June 1755

